Order unanimously affirmed, without costs of this appeal to either party. Memorandum It appears that the issues tendered in the action for declaratory judgment are identical with those passed upon by our decision in the companion ease. This being so, Special Term can properly entertain a motion to dismiss the complaint in this action on the ground that the issues tendered have become academic. (Appeal from order of Livingston Special Term denying plaintiff’s motion for summary judgment.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.